Case 19-11656-mdc   Doc 38   Filed 10/24/19 Entered 10/24/19 10:55:54   Desc Main
                             Document     Page 1 of 6
Case 19-11656-mdc   Doc 38   Filed 10/24/19 Entered 10/24/19 10:55:54   Desc Main
                             Document     Page 2 of 6
Case 19-11656-mdc   Doc 38   Filed 10/24/19 Entered 10/24/19 10:55:54   Desc Main
                             Document     Page 3 of 6
Case 19-11656-mdc   Doc 38   Filed 10/24/19 Entered 10/24/19 10:55:54   Desc Main
                             Document     Page 4 of 6
Case 19-11656-mdc   Doc 38   Filed 10/24/19 Entered 10/24/19 10:55:54   Desc Main
                             Document     Page 5 of 6
Case 19-11656-mdc   Doc 38   Filed 10/24/19 Entered 10/24/19 10:55:54   Desc Main
                             Document     Page 6 of 6
